UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: Rider Exploration, Inc. (Exact name of Registrant as specified in Its charter) Nevada 26-1094531 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 955 South Virginia Ste. 116, Reno, NV 89502. (Address of principal executive offices) 775-284-0370 (Issuer’s telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesxNoo As ofSepteember 10, 2010, there were 2,572,160 common shares outstanding. Table of Contents Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 14 Item 4. Controls and Procedures 14 PART II - OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 5. Other Information 15 Item 6. Exhibits 15 SIGNATURES 16 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our unaudited financial statements included in this Form 10-Q are as follows: Page 5 Balance Sheets as of July 31, 2010 (unaudited) and October 31, 2009 (audited); 6 Statements of Operations for the three months ended July 31, 2010 and 2009, six months ended July 31, 2010 and 2009 andperiod from inception (May 17, 2007) to July 31, 2010 (unaudited) ; 7 Statement of Stockholders’ Equity for the period from inception (May 17, 2007) through July 31, 2010 (unaudited); 8 Statements of Cash Flows for the three months ended July 31, 2010 and period from inception (May 17, 2007) to July 31, 2010 (unaudited); 9 Notes to Financial Statements; These unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended April 30, 2010 are not necessarily indicative of the results that can be expected for the full year. 3 RIDER EXPLORATION, INC. (An Exploration Stage Company) FINANCIAL STATEMENTS July 31, 2010 and October 31, 2009 4 RIDER EXPLORATION, INC. (An Exploration Stage Company) Condensed Balance Sheets ASSETS July 31, October 31, (Unaudited) CURRENT ASSETS Cash $ $ Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Related party payable Total Current Liabilities STOCKHOLDERS' EQUITY (DEFICIT) Common stock: $0.001 par value, 50,000,000 shares authorized; 2,572,160 and2,140,000 shares issued and outstanding, respectively Addiitional paid-in capital Deficit accumulated during the exploration stage ) ) Total Stockholders' Equity (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these condensed financial statements. 5 RIDER EXPLORATION, INC. (An Exploration Stage Company) Condensed Statements of Operations (Unaudited) From Inception on May 17, For the Three Months Ended For the Nine Months Ended 2007 Through July 31, July 31, July 31, REVENUES $
